UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------
RONALD DIGGS,

            Plaintiff,
      -v-                                  9:16-CV-554

SERGEANT RONALD G. WOOD,
CHRIS DUBREY, and T. ROBARE,

            Defendants.

--------------------------------

APPEARANCES:                               OF COUNSEL:

SCHENECTADY COUNTY PUBLIC                  JULIA VIRGINIA KOSINESKI,
   DEFENDER                                  ESQ.
Attorneys for Plaintiff
519 State Street
Schenectady, New York 12305

HON. LETITIA JAMES                         ERIK BOULE PINSONNAULT,
Attorney General for the State of            ESQ.
   New York                                KONSTANDINOS D. LERIS, ESQ.
Attorneys for Defendants                   DENISE P. BUCKLEY, ESQ.
The Capitol
Albany, New York 12224

DAVID N. HURD
United States District Judge

                    ORDER ON MOTIONS IN LIMINE

   A jury trial is scheduled to begin on Tuesday, June 29, 2021 at 9:30 a.m. in

Utica, New York. Plaintiff Ronald Diggs (“Lee” or “plaintiff”) has moved in

limine for three pretrial rulings on the admissibility of certain evidence.
Defendants Ronald G. Wood (“Wood”), Craig DuBrey, and Timothy Robare

(collectively “defendants”) have moved for five.

   The standard governing a motion in limine was explored in detail in this

Court’s recent opinion in Walker v. Schult, 365 F. Supp. 3d 266, 274-75

(N.D.N.Y. 2019). The Court need not repeat that standard now. But in brief,

“[e]vidence should be excluded on a motion in limine only when the evidence

is clearly inadmissible on all potential grounds.” Id. Accordingly, “[t]he trial

judge may reserve judgment on a motion in limine until trial to ensure the

motion is considered in the proper factual context.” Id.

   First, Diggs asks be permitted to inquire into prior accusations of

excessive force against Wood. Plaintiff’s request to introduce it must be

granted, subject to a limiting instruction. Plaintiff may inquire into prior

instances of excessive force allegations against Wood on cross-examination

for the sole purpose of bringing to the jury’s attention a motive on Wood’s

part to lie to protect himself against lawsuits and discipline. This line of

questioning is more probative than prejudicial because the parties’ narratives

diverge so wildly. On the one hand, defendants disavow that anything

happened to Diggs at all while on the other plaintiff claims he was beaten

without justification. This case will be resolved almost entirely on which

party the jury believes, so the parties’ credibility is of paramount importance.



                                        2
   Second, defendants and Diggs disagree as to whether defendants should

be permitted to inquire as to the essential facts of plaintiff’s conviction on

cross-examination. Plaintiff’s motion to preclude must be denied, and

defendants’ motion to inquire must be granted in part. Plaintiff’s credibility

is just as important in this case as is defendants’, so defendants may inquire

as to the nature of plaintiff’s conviction on cross-examination. But they may

not delve into the details of that conviction.

   Third, defendants have moved to inquire as to Diggs’s disciplinary history

while incarcerated. Plaintiff has moved to preclude the same line of

questioning. Plaintiff’s motion must be granted, defendants’ denied.

   Fourth, defendants have moved to preclude Diggs from introducing

medical records from his surgery at State University of New York Upstate

Hospital in Syracuse in 2018. Defendants’ motion must be denied. That said,

plaintiff must lay a proper foundation to introduce this evidence, and if he

fails to do so it will not be admitted.

   Fifth, defendants have moved to preclude Diggs from making reference to

the possibility that the State of New York will indemnify defendants in the

event of a verdict against them. That motion must be granted.

   Sixth and finally, defendants have moved to preclude Diggs’ offering

evidence or alluding to facts related to plaintiff’s claims that have

subsequently been dismissed. That motion must also be granted.

                                          3
Therefore, it is

ORDERED that

1. Plaintiff Ronald Diggs’s Motions in limine are GRANTED in part and

   DENIED in part;

2. Defendants’ Motions in limine are GRANTED in part and DENIED in

   part;

3. Plaintiff Ronald Diggs may inquire on cross-examination as to prior

   allegations of excessive force against defendant Ronald Woods;

4. Defendants may inquire as to the nature of plaintiff Ronald Diggs’

   conviction on cross-examination;

5. Defendants may not inquire as to plaintiff Ronald Diggs’ prison

   disciplinary history;

6. Plaintiff Ronald Diggs may offer evidence of his surgery at State

   University of New York Upstate Hospital in 2018 if he can lay a proper

   foundation for that evidence to come in;

7. Plaintiff Ronald Diggs may not address the possibility that the State of

   New York may indemnify defendants in the event of a verdict; and

8. Plaintiff Ronald Diggs may not discuss facts or allegations relating to

   claims that do not remain active.

IT IS SO ORDERED.



                                    4
Dated: June 23, 2021
       Utica, New York.




                          5
